Title: To James Madison from the Merchants and Underwriters of Philadelphia, ca. 19 October 1809 (Abstract)
From: Merchants and Underwriters of Philadelphia
To: Madison, James


Ca. 19 October 1809. After the Embargo law expired, the memorialists outfitted and dispatched several ships with valuable cargoes to European ports. Neutral character of ships was established by adequate documentary evidence, but “in every instance in which they have been met with by Danish cruizers, they have been captured … and with their cargos have been condemned (with very few exceptions).” Fearing that the papers carried may have been destroyed or otherwise tampered with and realizing that similar circumstances have affected other American ships now in Danish ports, the memorialists ask that the U.S. government dispatch “a publick vessel and a person to represent the case to The Danish government or such other measures as the wisdom of The President may deem proper.”
